NUMBER 13-19-00118-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

                   IN RE THE PORT OF CORPUS CHRISTI, L.P.


                           On Petition for Writ of Mandamus.


                            MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Longoria and Perkes
             Memorandum Opinion by Justice Longoria 1

        Relator, The Port of Corpus Christi, L.P. (TPCC), filed a petition for writ of

mandamus in the foregoing cause through which it contends the trial court abused its

discretion by denying TPCC’s motion for a temporary restraining order against real parties

in interest, The Port of Corpus Christi Authority of Nueces County, Texas (Authority) and

Sean Strawbridge, in his official capacity as Chief Executive Officer of the Authority, for




        1   See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in
any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
alleged violations of the Texas Open Meetings Act. See generally TEX. GOV’T CODE ANN.

§ 551.001-.146 (West, Westlaw through 2017 1st C.S.). This Court granted temporary

relief and requested that the real parties in interest, the Authority and Strawbridge, or any

others whose interest would be directly affected by the relief sought, file a response to

the petition for writ of mandamus. See TEX. R. APP. P. 52.4, 52.10. The Authority and

Strawbridge have now filed their response to the petition, and TPCC has filed a reply to

their response.

       To obtain relief by writ of mandamus, a relator must establish that the trial court

committed a clear abuse of discretion and that there is no adequate remedy by appeal.

In re Nationwide Ins. Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding);

Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding). The relator

bears the burden of proving both requirements. In re H.E.B. Grocery Co., 492 S.W.3d
300, 302 (Tex. 2016) (orig. proceeding) (per curiam); Walker, 827 S.W.2d at 840.

       The Court, having examined and fully considered the petition for writ of mandamus,

the response, the reply and the applicable law, concludes that TPCC has not met either

requirement for obtaining mandamus relief. First, TPCC has not shown that the trial court

abused its discretion. See, e.g., Cox Enters., Inc. v. Bd. of Trustees of the Austin Indep.

School Dist., 706 S.W.2d 956, 958–60 (Tex. 1986); Terrell v. Pampa Indep. Sch. Dist.,

No. 07-17-00189-CV, 2019 WL 150884, at *2–3, __ SW.3d __, __ (Tex. App.—Amarillo

Jan. 9, 2019, no pet. h.); City of Laredo v. Escamilla, 219 S.W.3d 14, 19 (Tex. App.—San

Antonio 2006, pet. denied); Burks v. Yarbrough, 157 S.W.3d 876, 883 (Tex. App.—

Houston [14th Dist.] 2005, no pet.). Second, TPCC has not shown that it lacks an



                                             2
adequate remedy by appeal. See TEX. GOV'T CODE ANN. § 551.141 (West, Westlaw

through 2017 1st C.S.). Accordingly, we lift the stay previously imposed in this case and

we deny the petition for writ of mandamus.

                                                             NORA L. LONGORIA
                                                             Justice

Delivered and filed the
25th day of March, 2019.




                                             3